Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Poirot (EP 3171440 A1as cited within the IDS) and Gaugler (DE 20 2014 008157 U1 as cited within the IDS) are relevant prior arts of record. However, both of the prior arts are silent to “wherein the bead completely encompasses both the first though-opening and the active region.” This is within the independent claim 1. This is because in both prior arts the bead (figure 5a #7 of Gaugler and figure 3 #512 of Poirot) does not encompass the first through hole. Sugita is another relevant prior art of record. However, Sugita is silent to the barrier elements. This is because within Sugita the bead would have to be figure 3 #5 and the barrier element figure 3 #6. However, there is only one barrier element as compared to the instant claimed barrier elements as shown within instant figures #18, 18’ and 18’’. Therefore, there is a clear distinction between the instant claimed invention and the prior art of Sugita. Thus, the instant claimed separator plate is deemed novel and non-obvious and contributes to the art of separator plates for electrochemical cells.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724